      Case 2:20-cv-01840-WBV-DPC Document 40 Filed 12/17/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

KEITH LOUVIERE, TERRY MATTHEW                   *
HALL, JR., and FLOYD WILLIAMS                   *
            Plaintiffs;                         *
                                                *
versus                                          * CIVIL ACTION
                                                *
ST. TAMMANY PARISH GOVERNMENT,                  * NO. 2:20-cv-01840
a/k/a ST. TAMMANY PARISH COUNCIL;               *
RANDY SMITH, in his official and individual * JUDGE WENDY B. VITTER
capacity; RODNEY J. STRAIN, in his official *
and individual capacity; GREG LONGINO, in * MAG. DONNA PHILLIPS CURRAULT
his official and individual capacity; and LACEY *
KELLY, in her official and individual capacity; *
               Defendant                        *
* * * * * * * * * * * * * * * * * * * * * *

        DEFENDANT, ST. TAMMANY PARISH GOVERNMENT’S, MEMORANDUM
     IN OPPOSITION TO PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

       NOW INTO COURT, through undersigned counsel, comes Defendant, St. Tammany

Parish Government, who opposes the Motion for Class Certification by Plaintiffs (Rec. Doc. 37),

and hereby adopts the arguments in opposition to class certification made by Defendants Sheriff

Randy Smith, Lacey Kelley, Rodney J. Strain, and Greg Longino, each in their official and

individual capacities (“the St. Tammany Parish Sheriff’s Office Defendants”), in the St. Tammany

Parish Sheriff’s Office Defendants’ Opposition to Plaintiffs’ Motion for Class Certification filed

on December 17, 2020 (Rec. Doc. 39).

       For all of the reasons set forth in St. Tammany Parish Sheriff’s Office Defendants’

Opposition to Plaintiffs’ Motion for Class Certification, Defendant, St. Tammany Parish

Government, respectfully avers that Plaintiffs’ Motion for Class Certification should be denied.
      Case 2:20-cv-01840-WBV-DPC Document 40 Filed 12/17/20 Page 2 of 2




                                    Respectfully submitted:
                            By:     s/ Emily G. Couvillon_____________________________
                                     EMILY G. COUVILLON (LA BAR ROLL #31114)
                                    CARY J. MENARD (LA BAR ROLL #09426)
                                     JAMES J. BOLNER, JR. (LA BAR ROLL #21485)
                                     22nd Judicial District Attorney, Civil Division
                                     21454 Koop Drive, Suite 2G
                                     Mandeville, Louisiana 70471
                                     Telephone: (985) 898-3427
                                     ecouvillon@22da.com
                                     cmenard@22da.com
                                     jjbolner@22da.com
                                     Counsel for St. Tammany Parish Government


                              CERTIFICATE OF SERVICE
       I DO HEREBY CERTIFY that I have on this 17th day of December 2020, served a copy of

the foregoing pleading upon known counsel for all parties to this proceeding via electronic

transmission with the Clerk of Court through the CM/ECF filing system.

                                                                s/Emily G. Couvillon_____
                                                                EMILY G. COUVILLON




                                              2
